16‐124; 16‐125 
      Torres v. United States 
       
       
       
 1                                 UNITED STATES COURT OF APPEALS 
 2                                       FOR THE SECOND CIRCUIT 
 3                                         _________________________ 
 4                                                              
 5                                              August Term, 2015 
 6                                                              
 7                      (Submitted: April 6, 2016                            Decided: August 9, 2016) 
 8                                                              
 9                                          Docket Nos. 16‐124; 16‐125 
10                                         _________________________ 
11     
12                                                                             GEORGE TORRES, 
13     
14                                                                                         Petitioner‐Appellant, 
15     
16                                                                                 ‐‐ v. ‐‐ 
17     
18                                                                   UNITED STATES OF AMERICA, 
19     
20                                                                                  Respondent‐Appellee.                                                      
21                                                                   _________________________ 
22     
23    Before:                                      

24                                                         POOLER and PARKER, Circuit Judges.1 

25                                                                   _________________________ 
                                                                  
      1 Judge Livingston, a member of the original panel, subsequently recused herself. 
      Therefore, this case is decided by the two remaining members of the panel 
      pursuant to Internal Operating Procedure E(b) of the Local Rules of the United 
      States Court of Appeals for the Second Circuit. 
                                                                                        
       
                                                                                                     

 1           Appellant George Torres moves for a certificate of appealability to appeal 

 2    the district court’s order denying his Fed. R. Civ. P. 60(d) motion to set aside the 

 3    court’s order denying his 28 U.S.C. § 2255 motion.  We hold that a certificate of 

 4    appealability is required to appeal the denial of a Fed. R. Civ. P. 60(d) motion in a 

 5    § 2255 proceeding, and we DENY Appellant’s motion for a certificate of 

 6    appealability and DISMISS the appeal. 

 7                              _________________________ 
 8                                             
 9           GEORGE TORRES, Estill, South Carolina, pro se. 
10     
11         MARGARET  GARNETT,  United  States  Attorney’s  Office  for  the  Southern 
12         District of New York, New York, New York, for Respondent‐Appellee. 
13                             _________________________ 
14                                           
15    PER CURIAM: 

16           George  Torres,  pro  se,  moves  for  a  certificate  of  appealability  (“COA”), 

17    permitting him to appeal an order entered by the United States District Court for 

18    the Southern District of New York, (Chin, J., sitting by designation).  The order 

19    denied  Torres’s  Fed.  R.  Civ.  P.  60(d)  motion  for  relief  from  the  District  Court’s 

20    prior order denying his 28 U.S.C. § 2255 motion.  In Kellogg v. Strack, 269 F.3d 100 

21    (2d Cir. 2001), this Court held that a COA is required to appeal a district court’s 

22    denial  of  a  Rule  60(b)  motion  for  relief  from  judgment  when  the  underlying 



                                                    2 
       
                                                                                                     

 1    order  denied  28  U.S.C.  § 2254  habeas  relief.    Because  the  principles  animating 

 2    Kellogg apply with equal force in the Rule 60(d) context, we now hold that a COA 

 3    is  required  to  appeal  a  district  court’s  denial  of  a  Rule  60(d)  motion  when  the 

 4    underlying order denied § 2255  relief. 


 5                     FACTUAL AND PROCEDURAL BACKGROUND 


 6           In  November  of  2013,  Torres  filed  a  28  U.S.C.  §  2255  motion  challenging 

 7    his  federal  conviction  for  conspiracy  to  commit  murder.    The  District  Court 

 8    denied  the  motion,  and  Torres  then  moved  under  Fed.  R.  Civ.  P.  60(d)  to  set 

 9    aside  the  denial  on  the  grounds  that  the  Government  had  committed  fraud  on 

10    the  court.    The  district  court  denied  Torres’s  Rule  60(d)  motion  and  denied  a 

11    COA.  Torres appealed, and he moves in this Court for a COA. 


12                                          DISCUSSION 


13           A  petitioner’s  right  to  appeal  an  order  denying  a  §  2255  motion  is 

14    governed by 28 U.S.C. § 2253(c), which provides that “[u]nless a circuit justice or 

15    judge issues a certificate of appealability, an appeal may not be taken to the court 

16    of  appeals  from . . .  (B) the  final  order  in  a  proceeding under  section  2255.”    28 

17    U.S.C. § 2253(c)(1).  The question presented by Torres’s COA motion is whether a 



                                                    3 
       
                                                                                                        

 1    district  court’s  denial  of  a  Fed.  R.  Civ.  P.  60(d)  motion  for  relief  from  an  order 

 2    denying a § 2255 motion is governed by this provision, thereby requiring that a 

 3    COA be issued before the appeal may go forward. 


 4           We  addressed  a  nearly  identical  question  in  Kellogg.    In  Kellogg,  we 

 5    explained that, because an order denying a Rule 60(b) motion is a “final order,” 

 6    the plain text of § 2253(c)(1) makes the COA requirement applicable to an order 

 7    denying  a  Rule  60(b)  motion  in  a  habeas  proceeding  under  § 2254.    269  F.3d  at 

 8    102‐03.  The same principle applies here: because an order denying a Rule 60(d) 

 9    motion  is  a  final  order,  §  2253(c)(1)’s  COA  requirement  applies  to  an  order 

10    denying  a  Rule  60(d)  motion  in  a  § 2255  proceeding.    Our  conclusion  comports 

11    with the practice of the other Circuits that have addressed the issue.  See Gregory 

12    v. Denham, 623 F. App’x 932, 933 (10th Cir. 2015) (denying a COA to appeal the 

13    denial of a Rule 60(d) motion in a § 2255 proceeding); United States v. Russell, 432 

14    F.  App’x  276,  276‐77  (4th  Cir.  2011)  (same);  Thompkins  v.  Berghuis,  509  F.  App’x 

15    517, 519 (6th Cir. 2013) (noting that the Court had previously granted a COA to 

16    appeal the denial of a joint Rule 60(b) and Rule 60(d) motion in a § 2254 habeas 




                                                      4 
       
                                                                                                        

 1    proceeding).2  Indeed, it would be inconsistent to apply the COA requirement in 

 2    the Rule 60(b) context, but not the rule 60(d) context.  Rule 60(b) and Rule 60(d) 

 3    serve a similar purpose: to allow district courts, in appropriate circumstances, to 

 4    grant relief from a judgment or final order.  See Fed. R. Civ. P. 60 (titled “Relief 

 5    from a Judgment or Order”).


 6                  We thus expressly hold that a petitioner must obtain a COA to appeal the 

 7    denial of a Rule 60(d) motion in a § 2255 proceeding.  We now address the merits 

 8    of  Torres’s  COA  motion.    In  order  to  obtain  a  COA,  Torres  must  show  that 

 9    “(1) jurists of reason would find it debatable whether the district court abused its 

10    discretion in denying his Rule 60[(d)] motion, and (2) jurists of reason would find 

11    it  debatable  whether  the  underlying  [§ 2255  motion],”  in  light  of  the  grounds 

12    alleged  to  support  the  60(d)  motion,  “states  a  valid  claim  of  the  denial  of  a 

13    constitutional right.”  Kellogg, 269 F.3d at 104.  We have reviewed the record and 

14    conclude  that  Torres  has  not  made  the  requisite  showing.    Accordingly,  it  is 



                                                                  
      2  Although  Thompkins  was  decided  in  the  § 2254  habeas  context,  its  reasoning 
      applies with equal force in the § 2255 context.  See Jackson v. Albany Appeal Bureau 
      Unit,  442  F.3d  51,  54  n.2  (2d  Cir.  2006)  (“Since  § 2254  and  28  U.S.C.  §  2255  are 
      generally  seen  as  in  pari  materia,  the  reasoning  of  cases  in  the  context  of  §  2254 
      petitions  applies  equally  to  §  2255  petitions.”  (internal  quotation  marks 
      omitted)). 
                                                                     5 
       
                                                                               

1    hereby ORDERED that Torres’s motion for a COA is DENIED and the appeal is 

2    DISMISSED. 




                                         6